DETAILED ACTION
Notice of Amendment
The Amendment filed 2/10/2022 has been entered.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcelo Copat on 2/14/2022 regarding the claim set filed with the amendment after notice of allowance filed on 2/10/2022.

The application has been amended as follows: 

Claim 1:
A method for fixation of a wire portion of an endoscope , the method comprising:
passing a steering wire through an insertion tube, the insertion tube having a proximal end and a distal end, the proximal end connected to an operating handle of the endoscope including a control element movable in relation to the operating handle, the 
connecting the first wire portion of the steering wire to a steerable tip part of the endoscope;
positioning the second wire portion adjacent the third wire portion;
applying an adhesive that is hardenable or settable on at least one surface of at least one of the second wire portion and the third wire portion;
positioning a crimp shell in proximity of the second wire portion and the third wire portion with the crimp shell attaching and at least partly enclosing the adhesive, the second wire portion, and the third wire portion; and
crimping the crimp shell to form a crimp securing the second wire portion to the third wire portion, wherein a yield detachment force, measured after setting or hardening of the adhesive, required to detach the second wire portion and/or the third wire portion from the crimp exceeds about 40 N, the yield detachment force being applied by pulling the second wire portion and the third wire portion in opposite directions.


Claim 3:
The method of claim 2, the control element including an operating member, a rotation axis, and a lever extending from the rotation axis and connected to the operating member, whereby movement of the operating member causes the control element to rotate about the rotation axis, wherein positioning the second wire portion adjacent the third wire portion comprises forming a loop with the steering wire, the method further comprising coupling the loop to the control element prior to and to enable tensioning of the steering wire.

Election/Restrictions
Claims 1-4, 6-15, 19-22 are allowable. The restriction requirement, as set forth in the Office action mailed on 5/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Group I and Group II is withdrawn.  Claims 1-4 and 6-14 directed to Group I no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 6-15 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record is silent with respect to “a steering wire comprising a stranded plastic polymer including first, second, and third wire portions, the first wire portion being connected to the steerable tip part, and the second wire portion being located between the first and third wire portions; an adhesive that is hardenable or settable and is located on at least one surface of at least one of the second and third wire portions; and a crimp shell comprising a crimp formed by application of a crimping force to deform the crimp shell, the crimp attaching  and at least partly enclosing the second wire portion, the third wire portion, and at least a portion of the adhesive, wherein a yield detachment force, measured after setting or hardening of the adhesive, required to detach the second wire portion and/or the third wire portion from the crimp exceeds about 40 N, the yield detachment force being applied by pulling the second wire portion and the third wire portion in opposite directions.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	February 14, 2022